Mr. Justice Thomson delivered the opinion of the iourt. 2. Evidence, § 73*—what is not proper rebuttal testimony. Certain photographs offered by defendant as demonstrating and illustrating certain claimed defects in plaintiff’s work were properly excluded in rebuttal to plaintiff’s rebuttal which had brought no new matter into the case but had merely denied the existence of each and every defect testified to by defendant and defendant’s witnesses, in an action to recover for services rendered and materials furnished.